Citation Nr: 0002260	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-01 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active duty service from October 1992 to 
May 1997.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an August 1997 rating action from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection and a 
10 percent rating for the appellant's low back disability.  
The claim was subsequently transferred to the St. Petersburg, 
Florida, RO.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this claim has been gathered. 

2.  The appellant's low back disability is primarily 
manifested by slight limitation of motion and increased pain 
on use.


CONCLUSION OF LAW

The criteria for a 20 percent rating for a low back 
disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.10, 4.40, 4.45 Diagnostic Codes 
5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The pertinent medical evidence of record includes a report of 
a VA examination, dated in May 1997, which indicates that the 
appellant reported that since 1992, he has had a chronic low 
back pain with frequent exacerbations.  He continues to 
suffer from chronic low-grade background back pain after 
prolonged sitting, standing, or long walks, with 
exacerbations approximately every three to six months 
requiring bed rest and medication.  He reported no radiation 
to the buttocks or lower legs.  

Physical examination showed that the appellant had a normal 
gait and station.  He was able to walk on his toes and heels 
and do heel-to-toe tandem walk without difficulty.  
Examination of the back revealed no muscular spasm.  There 
was no minor tenderness to percussion over the lower lumbar 
area.  Range of motion testing showed flexion to 90 degrees, 
extension to 20 degrees, lateral bending to 30 degrees on the 
left and right, and rotation to the left and right at 30 
degrees.  All range of motion tests produced pain and 
tightness in the lower lumbar area.  Deep tendon reflexes at 
L4 and S1 were 2+ bilaterally.  Straight leg raises were 
negative bilaterally.  Motor was 5/5 flexion and extension in 
the proximal and distal motor groups of the lower 
extremities.  There were no sensory abnormalities.  The 
impression was chronic low back pain, muscular.

Subsequent medical evidence of record includes an x-ray 
report, dated in October 1997, which indicates that there 
were five lumbar vertebral bodies with their anterior heights 
and disc spaces well-maintained.  Sacroiliac joints were 
unremarkable.

A physical therapy treatment noted, dated in November 1997, 
indicates that the appellant reported a 5 year history of 
intermittent low back pain, with an exacerbation in September 
1997.  At rest, the pain was a constant dull pain at level 6-
7 out of 10; with function, there was a sharp pain at a level 
of 9 out of 10.  Weight bearing on the left pelvis increased 
his pain.  He denied numbness or tingling.  He described 
peripheral pain from the low back to the left gluteal fold.  
He reported using Percocet to help him sleep.  He also 
reported using ice and heat at home alternately, for 15-20 
minutes each time.  He indicated that he worked out at a gym 
6 days per week.

Objective findings showed that the appellant's pelvic crests 
appeared normal on standing.  Active range of motion testing 
showed all motions of the trunk were guarded and painful.  
The lower extremities were within normal limits, except 
bilateral hip flexion was limited at approximately 90 degrees 
due to low back pain.  Isometric testing of the lower 
extremities were within normal limits except the left hip 
flexion and "abd which are strong/p[ai]n[]ful."  Strength 
in the lower extremities was guarded at 4- 4+/5.  Straight 
leg raising was painful at 30 degrees on the left, and at 40 
degrees on the right.  "Scour [and] FABERS [were] too 
guarded to assess."  Deep tendon reflexes were within normal 
limits, "except L L4 = 3+."  He was provided with physical 
therapy treatment at that time.   

Subsequent medical records show that he received physical 
therapy on numerous subsequent occasions (between November 
1997 and January 1998), with his pain level decreasing to a 
level 4 out of 10.  Following physical therapy treatment, a 
TENS unit was issued for home use and he was to follow a home 
exercise program.  

A treatment note dated in September 1998 indicates that he 
continued to have chronic low back pain and that he was 
taking Tylenol and Motrin during the day to get through work.  
He was also given Percocet for pain.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §  4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45 of pain, 
weakness, and fatigability.  These regulations, and the 
prohibition against pyramiding in 38 C.F.R. § 4.14, do not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet.App. 202, 206-08 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  

The severity of the appellant's low back disability is 
ascertained by application of the criteria set forth under DC 
5292 and 5295.  Under DC 5292, a 10 percent rating is granted 
for slight limitation of motion of the lumbar spine; a 20 
percent rating is granted for moderate limitation of motion; 
a 40 percent rating is granted for severe limitation of 
motion.  Under DC 5295, a 10 percent rating is granted for 
lumbosacral strain with characteristic pain on motion; a 20 
percent rating is granted when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; a 40 percent rating is 
granted when there is a severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The Board observes here that the U.S. Court of Appeals for 
Veterans Claims (Court) has  noted that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the case at hand, the Board finds that under the pertinent 
regulations and rating criteria, a 20 percent rating is 
warranted from the date of the initial award of service 
connection.  The evidence of record indicates that the 
appellant's range of motion testing during a VA examination 
in May 1997, and during a physical therapy evaluation in 
November 1997 evaluation, showed slight limitation of motion.  
Thus, a 10 percent rating, but no higher, is permitted under 
DC 5292.  It is noted, however, that the range of motion 
testing produced pain with most movements.  It is also noted 
that the appellant has reported complaints of increased pain 
with function.  In addition, the record indicates that he has 
required the use of a TENS unit as well as various pain 
medication to help him get through his work day.  
Accordingly, pursuant to the criteria pertaining to 
functional loss due to pain, as reported above, the Board 
finds that an additional 10 percent rating is warranted.  

The Board does not find that a higher rating would be 
permitted under the criteria set forth under DC 5295.  While 
the medical evidence does establish loss of motion, the 
record indicates no muscle spasms.  Thus, the criteria for a 
20 percent rating are not met under DC 5295.  Accordingly, 
the Board concludes that a 20 percent rating can be awarded 
under the criteria set forth under DC 5292 and DeLuca v. 
Brown.  


ORDER

Entitlement to a 20 percent rating for a low back disability 
is granted, subject to the criteria which govern the payment 
of monetary awards.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

